Case 1:17-cv-00191-JJM-LDA Document 36-3 Filed 10/09/18 Page 1 of 3 PagelD #: 849

UNITED STATES DISTRICT COURT

DISTRICT OF RHODE ISLAND
JOHN DOE,
Plaintiff,
Vv. C.A. NO.: 17-191-JJM
BROWN UNIVERSITY,
Defendant.

AFFIDAVIT OF STEVEN M. RICHARD

 

I, Steven M. Richard, state under oath as follows:

1. I am a partner at Nixon Peabody LLP and counsel of record for Defendant Brown
University (“Brown”). I am executing this affidavit to submit exhibits in support of Brown’s
motion to require Plaintiff to proceed under his real name.

2. I reviewed Plaintiff's LinkedIn and Instagram pages as they are publicly available
on the Internet.

3. Attached as Exhibit A is a printout of Plaintiffs LinkedIn page as of September 27,
2018. On page 3 of the printout, Plaintiff has published on his LinkedIn page his graduation from
Brown, as well as references to his extracurricular activities including his participation on a Brown
varsity sports team.

4. Attached as Exhibit B are printouts of two pictures posted on Plaintiffs Instagram
page as of September 27, 2018, which were taken at Brown’s May 2018 graduation ceremonies.

5. Attached as Exhibit C is Plaintiffs Rule 26(a)(1) disclosure as served on September
26, 2018.

Aiwa. A. CLL )
Steven M. Richard (#4403) —

4846-37 13-5988.1
Case 1:17-cv-00191-JJM-LDA Document 36-3 Filed 10/09/18 Page 2 of 3 PagelD #: 850

STATE OF RHODE ISLAND
PROVIDENCE, SC.

—

{
Signed and sworn before me on this | . day of October, 2018.

C4 (le Me R O% a

Notary Public # 3Y404
My Commission Expires: ©% |) hore

CERTIFICATE OF SERVICE

I certify that, on this’ day of October 2018, this affidavit was filed and served via the
Court’s CM/ECF system.

/s/ Steven M. Richard

4846-37 13-5988.1
Case 1:17-cv-00191-JJM-LDA Document 36-3 Filed 10/09/18 Page 3 of 3 PagelD #: 851

EXHIBITS A-C

(FILED UNDER SEAL)
